Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the 1st sentence repeats information in the title.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim 11 recites “a step of acquiring …” and “a step of specifying…” and is given the above claim interpretation.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1 recites “usage pattern data acquiring unit for …” and “an area vector representation specifying unit for …”
Claim 3 recites “a clustering processing unit for …”
Claim 6 recites “a location pattern data acquiring unit for …” and “a user vector representation specifying unit for…”
Claim 10 recites “a location pattern data acquiring unit for …” and “user vector representation specifying unit for…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,  3 - 6, 8 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Zhang et al. (A System of Mining Semantic Trajectory Patterns from GPS Data of Real Users; which has been provided in the IDS) .

Regarding claim 1, Zhang discloses  an information processing apparatus for specifying, on the basis of location information history data representing respective location information histories of a plurality of users (page 2, section 2, Definition 1 discloses “..locations generated chronologically by user …”  ), a vector representation representing features  of respective temporal usage patterns of L areas (L is an integer greater than or equal to 2) (page 2, last paragraph under Definition 3 discloses “Taking this into consideration, we used the number of different types of POIs around a location on the digital map to construct a feature vector and obtain the visit purpose”; wherein the temporal usage patterns will correspond to the number of times a POI is visited), comprising:
a usage pattern data acquiring unit for acquiring, on the basis of the each of the location information history data, area-specific usage pattern data indicating which of M temporal usage patterns (M is an integer greater than or equal to 2) the temporal usage pattern of each of the users in each of the areas is (page 2, Definitions 1 – 3 disclose keeping track of how often POIs are visited; wherein the usage pattern would be the number of times various POI are visited);
and an area vector representation specifying unit for specifying, on the basis of the area- specific usage pattern data, an N-dimensional vector representation (N is an integer greater than or equal to 2 and smaller than L and M) representing a feature of the temporal usage pattern of each of the areas (page 2, Definition 5; Fig. 1 shows feature vectors based on different POIs).

In the above, the dimensions of the vectors is inherent will be based on number of user, POIs, etc.

Zhang does not explicitly disclose  an “apparatus” and “units’ for usage pattern data acquiring and for area vector representation specifying. However, these are inherent since they merely represent hardware implementations of the method disclosed. 


Regarding claim 3, Zhang discloses  a clustering processing unit for classifying the vector representation specified for each of the areas into a plurality of clusters (page 9, last paragraph, 3rd last line discloses “Thus, it is indicated that when T increases, the feature vectors are divided into more clusters, which enhances the similarity within the cluster).


Regarding claim 4, Zhang discloses  the temporal usage pattern of each of the areas is a staying pattern of each of the users in each of the areas (page 8,  paragraph below Table 1 discloses “Some timestamps of each switch in this record are listed in -Table 2”; page 9, Table 2 discloses time at each place; wherein the staying pattern is the time spent at each place).

Regarding claim 5, Zhang discloses each of the area-specific usage pattern data is data for specifying the staying pattern by a combination of at least a staying date attribute, a staying time point, and a staying time length of the each of the users in each of the areas (page 8,  paragraph below Table 1 discloses “Some timestamps of each switch in this record are listed in -Table 2”; page 9, Table 2 discloses time at each place; wherein the staying pattern is the time spent at each place).


Regarding claim 6, Zhang discloses  a location pattern data acquiring unit for acquiring, on the basis of the location information history data, user-specific location pattern data indicating which of Q temporal location patterns (Q is an integer greater than or equal to 2) each temporal location pattern of each of P users is (P is an integer greater than or equal to 2) (page 2,  Definitions 1 – 3 discloses location pattern of users are obtained; page 8, Table 1 , middle column shows locations and trajectories of  users);
and a user vector representation specifying unit for specifying, on the basis of the user- specific location pattern data, an R-dimensional vector representation (R is an integer greater than or equal to 2 and smaller than P and Q) representing a feature of the temporal location pattern of each of the users (page 2, Definition 5; Fig. 1 shows feature vectors based on different POIs).
In the above, the dimensions of the vectors is inherent will be based on number of user, POIs, etc.
Regarding claim 8, Zhang discloses  each of the user-specific location pattern data is data specifying the temporal location pattern by a combination of at least a date attribute, a time zone, and a staying location of each of the users (page 8,  paragraph below Table 1 discloses “Some timestamps of each switch in this record are listed in -Table 2”; page 9, Table 2 discloses time at each place; wherein the staying pattern is the time spent at each place).


Regarding claim 9, Zhang discloses  a clustering processing unit for classifying the vector representation specified for each of the areas into a plurality of clusters (page 9, last paragraph, 3rd last line discloses “Thus, it is indicated that when T increases, the feature vectors are divided into more clusters, which enhances the similarity within the cluster), wherein each of the user-specific location pattern data is data for specifying the temporal location pattern by a combination of at least a date attribute, a time zone, and a staying cluster of each of the users (page 8,  paragraph below Table 1 discloses “Some timestamps of each switch in this record are listed in -Table 2”; page 9, Table 2 discloses time at each place; wherein the staying pattern is the time spent at each place).


Regarding claim 10, Zhang discloses an information processing apparatus for specifying, on the basis of location information history data representing respective location information histories of a plurality of users (page 2, section 2, Definition 1 discloses “..locations generated chronologically by user …”  ), a vector representation representing features of respective temporal location patterns of P users (P is an integer greater than or equal to 2) (page 2,  Definitions 1 – 3 discloses location pattern of users are obtained; page 8, Table 1 , middle column shows locations and trajectories of  users), comprising:
a location pattern data acquiring unit for acquiring, on the basis of the location information history data, user-specific location pattern data indicating which of Q temporal location patterns (Q is an integer greater than or equal to 2) the temporal location pattern of each of the users is (page 2,  Definitions 1 – 3 discloses location pattern of users are obtained; page 8, Table 1 , middle column shows locations and trajectories of  users);
and a user vector representation specifying unit for specifying, on the basis of the user- specific location pattern data, an R-dimensional vector representation (R is an integer greater than or equal to 2 and smaller than P and Q) representing a feature of the temporal location pattern of each of the users (page 2, Definition 5; Fig. 1 shows feature vectors based on different POIs).

In the above, the dimensions of the vectors is inherent will be based on number of user, POIs, etc.

Zhang does not explicitly disclose  an “apparatus” and “units’ for usage pattern data acquiring and for area vector representation specifying. However, these are inherent since they merely represent hardware implementations of the method disclosed. 

Claim 11 is similarly analyzed as claim 1	, with claim 11 reciting equivalent method limitations. 

Allowable Subject Matter
Claims 2, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to tracking usage pattern of areas:


Shiming et al. (CN111107493A) discloses Mobile User Position Prediction Method and System.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632